Dunkin, Ch.
delivered the opinion erf the Court.
If this question had arisen on a will and not on a deed,, and were to be decided at Westminster Hall and not in South Carolina, there would be much authority to sustain the claim of the complainants. But the rule of law is to construe a deed most strongly against the grantor — and the policy of this country, the course, both of legislation and judicial decisions, has been to unfetter estates and declare the interest absolute in the first takdr. It was not doubted in the argument, nor is it open to question, that the point made by the pleadings, and determined by the Circuit Court, was distinctly adjudicated in Adams v. Chaplin ; but it was strenuously pressed on the Court, that the decision in that cause was not well founded in authority, and should be reviewed and reversed. Adams v. Chaplin was decided in 1833, and by the unanimous concurrence of a Court consisting of Justices-Johnson, O’Neall and Earle. It has been repeatedly adverted to in subsequent decisions. The general principles are recognised in Bedon v. Bedon; and in Barksdale v. Edwards, the case itself is quoted, its authority recognised, and the principles there adjudicated re-affirmed. The Court is not aware that the authority of the case has ever been questioned in any subsequent decision — it is not a decision in relation to the practice of the Courts, but is, substantially and practically, a Rule of Property, and, after so long an acquiescence, the Court is indisposed to disturb what has been settled, in the vain attempt to conform our decisions to artificial and technical rules, in the application of which the ablest jurists have differed, and continue to differ.
Some of'the defendants have appealed, on the ground that the Court, "having sustained the demurrer, should have made a final decree between the co-defendants. The authorities cited are inapplicable. The demurrer of the principal defendant admits the facts only as between the complainants and himself. As between the co-defendants, no case whatever was made “ by the pleadings and the proofs.”
The decree of the Circuit Court is affirmed, and the appeal dismissed.
The whole Court concurred.

Decree affirmed.